An appeal from the judgment of a justice of the peace having been made to the Court of Common Pleas, that Court, on opening the case, being of opinion that it could not be supported, ordered the plaintiff to become nonsuit; to which opinion he filed exceptions in a summary manner and brought the case here by appeal, pursuant to Stat. 1822, ch. 193. ,
But the Court dismissed the cause from the docket, observing that the statute authorized such summary proceedings only in cases originally commenced in the Court of Common Pleas. In cases brought there by appeal from the judgment of a justice of the peace, the remedy for the correction of errors, is by writ of error at common law.